Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 04, 2017

The Court of Appeals hereby passes the following order:

A17D0197. ALFONZA MCKEEVER, JR. v. CATHY L. SCARVER.

      Alfonza McKeever, Jr., has filed an application for discretionary review in this
Court. It is unclear from the application materials whether he seeks to appeal an
order entered by the magistrate court or by the superior court. McKeever did not
include with his application a copy of the trial court order he seeks to appeal, in
violation of Court of Appeals Rule 31 (e). Consequently, on December 12, 2016, we
ordered McKeever to supplement his application within ten days with a stamped
“filed” copy of the order to be appealed. We indicated that failure to comply with this
directive would result in dismissal of the application. McKeever has failed to comply
with this directive. Absent an appealable trial court order, we are unable to entertain
jurisdiction over this case.     Accordingly, McKeever’s application is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/04/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.